Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the communication(s) received on 8/05/2021.
As of the claims filed 8/05/21:
Claims 1-20 were cancelled.
Claims 21-40 were added.
Claims 21-40 are pending.
Claims 21, 31, 36, are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 31-40  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuanfei Lu et al. (US PG Pub No. 20130232402; Published: 09/05/2013)(hereinafter: Lu).


As per independent claim 21, Lu discloses a system comprising: 
a data store storing a plurality of webpage manipulation instructions associated with a plurality of sensing device conditions [[0044, 0060, 0087, 0105, 0109-0110, 0122] data storage stores relationships between sensor events and processing logic] wherein based at least in part on an occurrence of a particular sensing device condition of the plurality of sensing device conditions, a processor is configured to control a web browser in accordance with a particular webpage manipulation instruction of the plurality of webpage manipulation instructions [[0031, 0036, 0051, 0060-0061] based on occurrence of sensing device condition, processor is configured to control web browser and perform web page manipulation according to processing logic]; and 
the processor configured to: 
obtain sensing data corresponding to a sensing device [0031, 0051, 0053, 0055-0057, 0061] sensor data is obtained from sensors including accelerometers, direction sensors, gyro sensors, light sensors, temperature sensors, touch sensors]. 
determine an occurrence of a first sensing device condition associated with the sensing device based at least in part on the sensing data [[0061, 0044-0045, 0051, 0060-0061] sensor senses change in a parameter and reports the parameter change]. 
consult the data store to identify a webpage manipulation instruction of the plurality of webpage manipulation instructions that is associated with the first sensing device condition, wherein the webpage manipulation instruction that is associated with the first sensing device condition is a first webpage manipulation instruction [[0044-0045, 0051, 0061-0062, 0068-0071], processing logic is consulted to determine what code is associated with the sensor condition, web page is manipulated according to the predetermined processing logic] and 
based on the occurrence of the first sensing device condition, control the web browser in accordance with the first webpage manipulation instruction [[0051, 0061-0062, 0068-0071] the web browser is controlled to modify the webpage according to the processing logic. I.e. changing the color pattern of the webpage, webpage modified according to current direction angle].

Claim 22:
As per claim 22, which depends on claim 21, Lu discloses wherein the sensing device is a light sensor, a touch sensor, a temperature sensor, a voltage sensor, a current sensor, a humidity sensor, or a pH sensor [[0056] sensor data is obtained from sensors including accelerometers, direction sensors, gyro sensors, light sensors, temperature sensors, touch sensors].

Claim 23:
As per claim 23, which depends on claim 21, Lu discloses wherein the sensing data is first sensing data, wherein the sensing device is a first sensing device, and wherein the processor is further configured to: 
obtain second sensing data corresponding to a second sensing device [0031, 0051, 0053, 0055-0057, 0061] sensor data is obtained from sensors including 
determine an occurrence of a second sensing device condition associated with the second sensing device based at least in part on the second sensing data[[0061, 0044-0045, 0051, 0060-0061] sensor senses change in a parameter and reports the parameter change].
consult the data store to identify a webpage manipulation instruction of the plurality of webpage manipulation instructions that is associated with the second sensing device condition  [[0044-0045, 0051, 0061-0062, 0068-0071], processing logic is consulted to determine what code is associated with the sensor condition, web page is manipulated according to the predetermined processing logic]
 wherein the webpage manipulation instruction that is associated with the second sensing device condition is a second webpage manipulation instruction, and based on the occurrence of the second sensing device condition, control the web browser in accordance with the second webpage manipulation instruction [[0051, 0061-0062, 0068-0071] the web browser is controlled to modify the webpage according to the processing logic. I.e. changing the color pattern of the webpage, webpage modified according to current direction angle] See 0061, different sensor values would generate different manipulation instructions that would result in the web browser implementing the manipulation on the web page.

Claim 24:
wherein the sensing data corresponds to a measurement taken by the sensing device, wherein the first sensing device condition corresponds to a value of the measurement satisfying a threshold [[0061, 0070] angle measurement needed to determine whether device is horizontal or vertical would necessarily require a measured value satisfying the threshold of 0 to 90, 90 to 180 degrees].

Claim 25:
As per claim 25, which depends on claim 21, Lu discloses wherein the sensing data corresponds to a measurement taken by the sensing device, wherein the first sensing device condition corresponds to a change in a value of the measurement over a period of time by a particular amount [[0056-0059] acceleration sensors would necessarily require a measurement over a period of time since acceleration is the rate of change of the velocity of an object with respect to time].


Claim 31:
	As per independent claim 31, it recites Lu discloses a method comprising: 
obtaining sensing data corresponding to a sensing device[0031, 0051, 0053, 0055-0057, 0061] sensor data is obtained from sensors including accelerometers, direction sensors, gyro sensors, light sensors, temperature sensors, touch sensors].  
determining an occurrence of a first sensing device condition associated with the sensing device based at least in part on the sensing data[[0061, 0044-
identifying a first webpage manipulation instruction from a plurality of webpage manipulation instructions based at least in part on the first sensing device condition[[0044-0045, 0051, 0061-0062, 0068-0071], processing logic is consulted to determine what code is associated with the sensor condition, web page is manipulated according to the predetermined processing logic] and 
causing a web browser to navigate to a first webpage based at least in part on the first webpage manipulation instruction[[0051, 0061-0062, 0068-0071] the web browser is controlled to modify the webpage according to the processing logic. I.e. changing the color pattern of the webpage, webpage modified according to current direction angle].

Claim 32:
As per claim 32, which depends on claim 31, Lu discloses wherein said identifying the first webpage manipulation instruction comprises consulting a data store to identify a webpage manipulation instruction of the plurality of webpage manipulation instructions that is associated with the first sensing device condition, wherein the data store associates the plurality of webpage manipulation instructions with a plurality of sensing device conditions[[0044-0045, 0051, 0061-0062, 0068-0071], processing logic is consulted to determine what code is associated with the sensor condition, web page is manipulated according to the predetermined processing logic, processing logic is stored, see fig 3 mapping table].

Claim 33:
	As per claim 33, it is rejected under the same rationale as claim 22 above.

Claim 34:
	As per claim 34, it is rejected under the same rationale as claim 23 above.

Claim 35:
	As per claim 35, it is rejected under the same rationale as claims 24/25 above.

Claim 36:
	As per independent claim 36, it recites a non-transitory computer readable medium storing instructions to implement the method of claim 31, therefore it is rejected under the same rationale as claim 31 above.

Claim 37:
As per claim 37, it is rejected under the same rationale as claim 32 above.

Claim 38:
	As per claim 38, it is rejected under the same rationale as claim 22 above.

Claim 39:
	As per claim 39, it is rejected under the same rationale as claim 23 above.

Claim 40:
	As per claim 40, it is rejected under the same rationale as claims 24/25 above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Aaron A. Rowe et al (US PG Pub No. 2016/0310049; Published: 10/27/2016) (hereinafter: Rowe).

Claim 26:
As per claim 26, which depends on claim 21 Lu discloses sensing devices including accelerometers, direction sensors, gyro sensors, light sensors, temperature sensors, touch sensors, see [0056]. However, Lu failed to specifically disclose wherein the sensing device is a pH sensor configured to obtain a pH measurement, wherein the first sensing device condition corresponds to at least one of a value of the pH measurement satisfying a threshold or a change in the value over a period of time by a particular amount.
Rowe, in the same field of obtaining sensor device data and modifying a web-based interface based on the measured data from the sensor discloses this limitation in that [[0182] a wearable device may collect one or more types of physiological and/or environmental data from the one or more biometric sensors, the sensors and/or external devices and communicate or relay such information to other devices including client devices or servers, thus permitting the collected data to be viewed, for example, using a web browser or network-based application. “For example, while being worn by the user, the wearable device 100 may perform biometric monitoring of pH and/or ion levels in a fluid at a skin surface using the one or more biometric sensor(s)”].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the web page modification teachings of Lu to modify the webpage based on pH sensors configured to obtain pH measurements as disclosed by Rowe. The motivation for doing so would have receive data from wearable sensors, expanding the type of data that can be gathered, thus expanding the data reporting capabilities of the device. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Jean-Paul Martin (US Pat No. 9119236; Published: 08/25/2015) (hereinafter: Martin).

Claim 27:
wherein data store further associates a plurality of manipulation instructions, a plurality of webpage conditions and wherein the processor is further configured to: monitor the web browser, determine an occurrence of a first webpage condition associated with the web browser(see claim 21 above). However, Lu failed to specifically disclose
a plurality of powered components, and consult the data store to identify a first powered component and a first manipulation instruction associated with the first webpage condition, and based on the occurrence of the first webpage condition, communicate a control signal to the first powered component to cause the first powered component to behave in accordance with the first manipulation instruction.
Martin, in the same field of sensor monitoring discloses these limitations in that [[col 2.,lines 14-20] the system includes sensor devices as well as powered devices (appliances such as lights, cameras). [col 4, lines 5-12] the monitoring server 107 creates one or more monitoring scripts to send to the camera 102 and/or control panel 104, as shown in FIG. 1B. For example, the user may select to turn off all lights connected to the control panel 104, if all sensors are inactive for two hours. Monitoring scripts are analogous to a data store having manipulation instructions. See [col 9-10 lines 63-20] interface to create the rules, interface can be webpage, [col 12, lines 44-60], see [col 16-17] for powered components behaving in accordance to rules].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitoring and page manipulation teachings of Lu to include a plurality of powered components, and consult the data store 

Claim 28:
As per claim 28, which depends on claim 27, it is rejected under the same rationale as claim 27 above. Additionally, Lu and Martin disclose wherein the first powered component comprises at least one of a light source, a motor, a camera, a servomechanism, a solenoid, a buzzer, an audio device, a microphone, or a sensor [[col 16-17] powered components including lights and camera behaving in accordance to rules].


Allowable Subject Matter

Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HOWARD CORTES/           Primary Examiner, Art Unit 2144